Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHANNON FREMGEN, MARY
CHRISTOPHERSON-JUVE, DENISE
DELEON, SANDRA WILDE, MICHAEL
WILDER, on behalf of themselves and all
others similarly situated,

Plaintiffs,
Vv.

AMAZON.COM, INC.; HACHETTE
BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.

 

JORDAN SACKS, individually and on
behalf of all others similarly situated,

Plaintiff,
Vv.
AMAZON.COM, INC.,

Defendant.

 

BONNIE WEINBERGER, on behalf of
herself and all others similarly situated,

Plaintiff,
Vv.
AMAZON.COM, INC.,

Defendant.

 

 

  

Case Number 1:21-cv-351-GHW-DCF oe

JOINT STIPULATION AND [PROPOSEDPT
ORDER FOR CONSOLIDATION AND
SETTING DEADLINES

Case Number 1:21-cv-421-GHW-DCF

Case Number |:21-cv-615-GHW-DCF

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 2 of 13

 

MARIACRISTINA BONILLA on behalf
of herself and all others similarly situated,

Plaintiff,
Case Number 1:21-cv-01130
v.

AMAZON.COM, INC.,

Defendant.

 

ETHAN SILVERMAN and JEFFERY
TOMASULO, on behalf of themselves and
all others similarly situated,

Plaintiffs,

Vv.

Case Number 1:21-cv-01256
AMAZON.COM, INC.; HACHETTE

BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.

 

JEFFREY COOK, and SUSAN COOK, on
behalf of themselves and all others
similarly situated,

Plaintiffs,
Vv.

AMAZON.COM, INC.; HACHETTE Case Number 1:21-cv-01369-GHW
BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.

 

 

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 3 of 13

 

CECILY LERNER, on behalf of herself
and all others similarly situated,

Plaintiff,
v.

AMAZON.COM, INC.; HACHETTE Case Number 1:21-cv-01561
BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.

 

 

l. WHEREAS, there are seven related proposed class actions currently pending
before this Court: (1) Fremgen v. Amazon.com, Inc., Case No. 1:21-cv-351-GHW-DCF (S.D.N.Y.
filed January 14, 2021) (the “Fremgen” Action); (2) Sacks v. Amazon.com, Inc., Case No. 1:21-
cv-421-GHW-DCE (S.D.N.Y. filed January 18, 2021) (the “Sacks” Action); (3) Weinberger v.
Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF (S.D.N.Y. filed January 22, 2021) (the
“Weinberger” Action); (4) Bonilla v. Amazon.com, Inc., Case No. 1:21-cv-1130 (S.D.N.Y. filed
February 10, 2021) (the “Bonilla” Action); (5) Silverman v. Amazon.com, Inc., Case No. 1:21-cv-
01256 (S.D.N.Y. filed February 11, 2021) (the “Silverman” Action); (6) Cook v. Amazon.com,
Inc., Case No. 1:21-cv-01369-GHW (S.D.N.Y. filed February 17, 2021) (the “Cook” Action); and

(7) Lerner v. Amazon.com, Inc., Case No. 1:21-cv-01561 (S.D.N.Y. filed February 22, 2021) (the

“Lerner” Action);

 

! As of the filing of this stipulation, the Bonilla Action and the Lerner Action have not yet
been assigned.

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 4 of 13

2. WHEREAS, Plaintiffs in the Fremgen, Sacks, Weinberger, Bonilla, Silverman,
Cook and Lerner Actions (“Plaintiffs”), along with Defendant Amazon.com, Inc., Defendant
Hachette Book Group, Inc., Defendant HarperCollins Publishers LLC, Defendant Macmillan
Publishing Group, LLC, Defendant Penguin Random House LLC and Defendant Simon &
Schuster, Inc. (together, the “parties”), by and through their respective counsel, agree that
consolidation of the Fremgen, Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner Actions
is appropriate because the Actions involve common questions of law and fact in that each
involves materially similar claims that Defendants engaged in anticompetitive conduct, as a result
of which Plaintiffs were overcharged for eBooks purchased through retailers other than the
Defendant Amazon.com, Inc.;

3. WHEREAS, on January 21, 2021, the Court was referred and accepted the Sacks
Action as a related case to the Fremgen Action; on February 10, 2021, the Weinberger Action
was accepted by this Court as related to the Fremgen Action; on February 11, 2021, the Bonilla
Action was referred to this Court as possibly related to the Fremgen Action and Plaintiffs in the
Silverman Action filed a statement of relatedness to the Fremgen Action; on February 19,
2021, the Cook Action was accepted by this Court as related to the Fremgen Action; and on
February 22, 2021, Plaintiff in the Lerner Action filed a statement of relatedness to the Fremgen
Action.

4, WHEREAS, on February 4, 2021, plaintiffs in the Fremgen Action filed an
amended complaint and named additional defendants;

5. WHEREAS, on February 23, 2021, plaintiffs in the Fremgen Action filed an
unopposed motion in each of the seven related cases for appointment of Hagens Berman Sobol

Shapiro LLP as interim lead counsel;

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 5 of 13

6.

WHEREAS, in view of the parties’ stipulation to consolidate, the parties propose,

subject to Court approval, that this Action proceed on the following schedule:

(a)

(b)

()

7.

Plaintiffs shall file a consolidated amended complaint within 45 days after entry of
an order or orders consolidating the Fremgen, Sacks, Weinberger, Bonilla,
Silverman, Cook and Lerner Actions and appointing interim co-lead counsel for the
putative plaintiff class (“interim class counsel”); Defendants shall file an answer to
the consolidated amended complaint or motion(s) to dismiss the consolidated
amended complaint by 90 days after appointment of interim class counsel; if a
motion to dismiss is filed, Plaintiffs shall file a letter by 100 days after appointment
of interim class counsel indicating whether they desire to further amend their
complaint in response to the motion to dismiss;

If a second amended complaint is not filed, Plaintiffs shall file all oppositions 135
days after appointment of interim class counsel, and Defendants shall file all replies
within 165 days of appointment of interim class counsel;

Any second consolidated amended complaints must be filed within 120 days of
appointment of interim class counsel; if Plaintiffs elect to further amend,
Defendants shall file their motion(s) to dismiss by 165 days after appointment of
interim class counsel; Plaintiffs shall file their oppositions to the motions by 210
days after appointment of class counsel, and Defendants shall file their replies

within 240 days of appointment of interim class counsel;

WHEREAS, the parties agree that if Defendant answers, moves, or otherwise

responds to any other action arising out of the same or similar operative facts as the Fremgen,

Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner Actions before their deadline to respond

to the consolidated amended complaint in this Action, it must concurrently answer, move or

-5-

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 6 of 13

respond to: (1) the consolidated complaint; or (2) if the consolidated complaint has not yet been
filed, the complaints in the Fremgen, Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner
Actions;

8. NOW THEREFORE, the parties through their respective counsel and subject to the

Court’s approval hereby stipulate that: pate

(a) The following Actions pending in this Districf, anc any other class,action arising

orGfier respeCnove

shall be consolidated for all purposes, including

 

ea

     

 

pending or hy

 

 

 

 

pretrial proceedings, trial and appeal, pursuant to Federal Rule of Civil Procedure
42(a) (hereafter the “Consolidated Action”):

(i) Fremgen v. Amazon.com, Inc., Case No. 1:21-cv-351-GHW-DCF
(ii) | Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF

(iii) | Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF
(iv) Bonilla v. Amazon.com, Inc., Case No. 1:21-cv-01130

(v) Silverman v. Amazon.com, Inc., Case No. 1:21-cv-01256

(vi) | Cook v. Amazon.com, Inc., Case No. 1:21-cv-01369-GHW

(vii) Lerner v. Amazon.com, Inc., Case No. 1:21-cv-01561

(b) All papers filed in the Consolidated Action must be filed under Case No. 1:21-cv-
351, the number assigned to the first-filed case, and must bear the following
caption:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In Re Amazon.com, Inc. eBook

. gs Case Number 1:21-cv-351
Antitrust Litigation

 

 

 

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 7 of 13

(c) The case file for the Consolidated Action will be maintained under Master File No.
1:21-cv-351.
(d) The Clerk is directed to administratively close the following related cases:
(1) Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF
(ii) Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF
(itt) Bonilla vy. Amazon.com, Inc., Case 1:21-cv-0113
(iv) Silverman v. Amazon.com, Inc., Case No. 1:21-cv-01256
(v) Cook v. Amazon.com, Inc., Case No, 1:21-cv-01369-GHW

(vi)

Lerner v. Amazon.com, Inc., Case No. 1:21-cv-015610

    
  
  

 

 

 

(f) The following deadlines will be set:

(i) Plaintiffs shall file a consolidated amended complaint within 45 days after
entry of an order or orders consolidating the Fremgen, Sacks, Weinberger,
Bonilla, Silverman, Cook and Lerner Actions and appointing interim class
counsel; Defendants shall file an answer to the consolidated amended
complaint or motion(s) to dismiss the consolidated amended complaint t by

_ 90 days after appointment of interim class counse}; if a motion to dismiss
~~eig led, Plaintiffs-shall filé a letter by 100 days after appointment ofintetim |
ee
class coupsel indicating \ yhether they desire“ to further amend their

adit in response to.tie motion to disittiss;
toate a

    
  

 

we o :
f a second ped com plaifit is not filed,.,Plaintiffs shall file ail

opposi rt days after” appointment of*interim class courisel, and |
Defendants shall fil Aff replies within 165 days of appointment of interim |
SS counsel; oe ee eS

 

     
 

    

if Any seodid consolidated, mended com
: days” ‘of appointment, of interim class cou
amend, Defendants shall file thee f tons) to oa miss by 165 days after

 

 

class counsel;

 

 

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 8 of 13

(g) If, during the course of the schedule outlined in paragraph 8(f), Defendant answers,
responds or moves to dismiss a complaint relating to claims arising out of the same
or similar operative facts as the Fremgen, Sacks, Weinberger, Bonilla, Silverman,
Cook and Lerner Actions, Defendant will answer, move, or otherwise respond to:
(1) the consolidated complaint; or (2) if no consolidated amended complaint has
been filed, the complaints in the Fremgen, Sacks, Weinberger, Bonilla, Silverman,
Cook and Lerner Actions no later than the same date on which Defendant responds
to the other action(s).

IT IS SO STIPULATED.

Dated: February 24, 2021 HAGENS BERMAN SOBOL SHAPIRO LLP

By: /s/Steve W. Berman
Steve W. Berman
1301 Second Avenue, Suite 2000
Seattle, WA 98101
Telephone: (206) 623-7292
Facsimile: (206) 623-0594
steve@hbsslaw.com

Attorney for Plaintiffs Shannon Fremgen,
Mary Christopherson-Juve, Denise Deleon,
Sandra Wilde, Michael Wilder,

and the Proposed Class

Dated: February 24, 2021 NUSSBAUM LAW GROUP, P.C.

By: /s/Linda P. Nussbaum
Linda P. Nussbaum
1211 Avenue of the Americas, 40th Floor
New York, NY 10036
Telephone: (917) 438-9102
Inussbaum@nussbaumpc.com

Attorney for Plaintiff Jordan Sacks and the
Proposed Class

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 9 of 13

Dated: February 24, 2021

Dated: February 24, 2021

Dated: February 24, 2021

By:

By:

SPECTOR ROSEMAN & KODROFF PC

/s/ Jeffrey Spector

Jeffrey Spector

Two Commerce Square

2001 Market Street, Suite 3420
Philadelphia, PA 19103
Telephone: (215) 496-0300
Facsimile: (215) 496-6611

Attorney for Plaintiff Bonnie Weinberger and
the Proposed Class

Attorney for Plaintiffs Jeffrey Cook, Susan
Cook, and the Proposed Class

Attorney for Plaintiff Cecily Lerner and the
Proposed Class

ROBERTS LAW FIRM US, PC

/s/ Michael L. Roberts

Michael L. Roberts

1920 McKinney Avenue, Suite 700
Dallas, TX 75204

Telephone: (501) 821-5575
Facsimile: (501) 821-4474
mikeroberts@robertslawfirm.us

Attorney for Plaintiff Mariacristina Bonilla and
the Proposed Class

ROBINS KAPLAN LLP

/s/ Kellie Lerner

Kellie Lerner (#4446472)
399 Park Avenue, Suite 3600
New York, NY 10022
Telephone: (212) 980-7400
Facsimile: (212) 980-7499
klerner@robinskaplan.com

Attorney for Plaintiffs Ethan Silverman, Jeffery
Tomasulo, and the Proposed Class

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 10 of 13

Dated: February 24, 2021

Dated: February 24, 2021

Dated: February 24, 2021

By:

By:

By:

WILLIAMS & CONNOLLY LLP

/s/ John E. Schmidtlein
John E. Schmidtlein
Jonathan B. Pitt 4JP0621)
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
jschmidtlein@we.com
jpitt@we.com

Attorneys for Defendant Amazon.com, Inc.

FRESHFIELDS BRUCKHAUS DERINGER
US LLP

/s/ Rich Snyder

Rich Snyder

700 13th Street, N.W., 10th Floor.
Washington, DC 20005
Telephone: (202) 777-4565
Facsimile: (202) 507-5965
richard.snyder@freshfields.com

Attorneys for Defendant Hachette Book Group

ARNOLD & PORTER KAYE SCHOLER
LLP

/s/ C. Scott Lent

C. Scott Lent

250 West 55th Street

New York, NY 10019
Telephone: (212) 836-8220
Facsimile: (212) 836-8689
scott.lent@arnoldporter.com

Attorney for Defendant HarperCollins
Publishers LLC

-10-

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 11 of 13

Dated: February 24, 2021

Dated: February 24, 2021

CADWALADER, WICKERSHAM & TAFT
LLP

/s/ Joel Mitnick

Joel Mitnick

200 Liberty Street

New York, NY 10281
Telephone: (212) 504-6555
Facsimile: (212) 504-6666
joel.mitnick@cwt.com

Attorney for Defendant Macmillan Publishing
Group

ARNOLD & PORTER KAYE SCHOLER
LLP

/s/ Saul P. Morgenstern

Saul P. Morgenstern

Margaret A. Rogers

250 West 55th Street

New York, NY 10019

Telephone: (212) 836-7210
Facsimile: (212) 836-8689
saul.morgenstern@arnoldporter.com
margaret.rogers@arnoldporter.com

Attorneys for Defendant Penguin Random
House LLC

-ll-

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 12 of 13

Dated: February 24, 2021

By:

WEIL, GOTSHAL & MANGES LLP

/s/ Yehudah L. Buchweitz
Yehudah L. Buchweitz

767 Fifth Avenue

New York, NY 10153
Telephone: (212) 310-8256
Facsimile: (212) 310-8007
yehudah.buchweitz@weil.com

Jeff L. White

2001 M Street, N.W.
Washington, DC 20036
Telephone: (202) 682-7059
Facsimile: (202) 857-0940
jeff.white@weil.com

Attorneys for Defendant Simon & Schuster, Inc.

-12-

 

 
Case 1:21-cv-00351-GHW-DCF Document 66 Filed 05/24/21 Page 13 of 13

rorosburonps DL ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 
 

DATED: M\ou gr 27 SN

HONOR ABU
UNITED ST

Rider with Respect to May 24, 2021 Consolidation Order
Hon. Gregory H. Woods

In the event that any Defendant wishes to file a motion to dismiss the consolidated
amended complaint, it must file a pre-motion conference request with the Court in
accordance with its Individual Rules of Practice in Civil Cases no later than 30 days
prior to the due date for said motion to dismiss pursuant to Paragraph 8(f)(i) of this
order. The Court will establish a briefing schedule with respect to the proposed
motion to dismiss at that conference or in response to the pre-motion conference
request letter.

-13-

 
